 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JESSE JAMES PELLERITI,                                    No. 2:19-cv-01853-JAM-AC P
12
                                                Plaintiff, [Proposed] ORDER GRANTING
13                                                         DEFENDANTS’ MOTION FOR NINE-
                     v.                                    DAY EXTENSION TO RESPOND TO
14                                                         PLAINTIFF’S FIRST SET OF
                                                           DISCOVERY
15   DANA AVILA, et al.,
16                                          Defendants.
17

18         Good cause appearing, Defendants’ motion for a nine-day extension to serve their

19   responses to Plaintiff’s first set of interrogatories, request for production of documents, and

20   admission requests is GRANTED.

21         Defendants shall respond to the discovery on or before May 28, 2021.

22         IT IS SO ORDERED.

23
     Dated: May 24, 2021
24

25

26

27

28
                                                           1
     Order Granting Defs.’ Motion for 9-Day Extension to Respond to Pl.’s Discovery (2:19-cv-01853-JAM-AC P)
